Title: From John Adams to James Madison, 1815
From: Adams, John
To: Madison, James


                        
                            Dear Sir
                            Quincy Decr. 17 1815
                        
                        Benjamin Wells Esqr and his Lady are very ambitious of paying their respects to President Madison and his Lady.The Gentleman’s Grandfathers were two as respectable Characters as any in Boston. One of them, Chief Justice Pratt of New York was one of my Patrons at the Barr in 1758; and his Memory will forever be held in veneration by me.The Lady is a Daughter of our late Governor Sumner and a relation of mine. They are People of property and their Connections are among the most honourable Families in our Community and their personal Characters I have reason to believe are worthy of them.If I may venture to give an opinion of your late Message to Congress, it would be that nothing is wanting to make it perfect, but a recommendation of an establishment of One, two or three Naval and Maritime Accademies.I have the honour to be, with the highest respect, Sir your most
                        
                            
                        
                        
                    